Exhibit 10.1
(Mymetics) [l31745al3174590.jpg]
FOR IMMEDIATE RELEASE
Mymetics Corporation Acquires Preventive Malaria Vaccine From
Pevion Biotech AG (Switzerland)
Successful Phase I and II Clinical Trials In Switzerland and the UK
Results praised by an eminent member of the Pasteur Institute and of the
malaria board of the Bill and Melinda Gates Foundation
Nyon, Switzerland (May 19, 2008) —Mymetics Corporation (OTCBB: MYMX), a vaccine
development company, made the acquisition of a preventive malaria vaccine from
Pevion Biotech AG, a privately-held biotech company based in Switzerland.
The Pevion vaccine has successfully completed human clinical trial phases I and
II in Switzerland and in the U.K., respectively, with only two of four
contemplated antigens. The clinical trials are being conducted in connection
with the application for approval of this vaccine under the European Union
regulations. A Phase 1b clinical trial has been launched in Tanzania to extend
the protocol to children and teenagers in a naturally endemic area. A new cycle
of phase I and II clinical trials with all four antigens is scheduled
thereafter.
“We are pleased with this acquisition which allows us to start feeding a
pipeline of products for the future, in addition to our preventive HIV/AIDS
vaccine,” said Christian J. F. Rochet, CEO and President of Mymetics
Corporation. “There is a pressing need within the global community for a malaria
vaccine. Annually, there are between three hundred and five hundred million
people suffering from malaria with a mortality rate of approximately two
million, mostly children.”
“The clinical trial results proved very promising,” commented Sylvain Fleury,
PhD, Mymetics CSO and director. “Our vaccine philosophy is to focus the immune
response on relevant regions of the parasite proteins by designing specific
peptides, while irrelevant and immunodistractive parts have been removed. We
also believe that the vaccine efficacy will be improved by targeting both
parasite forms during the infectious cycle, instead of the classical strategy to
target only one of the maturation stages.”
Said Professor Odile Mercereau-Puijalon, of the Pasteur Institute in Paris, a
member of the malaria scientific board of the Bill and Melinda Gates Foundation,
“I have reviewed the body of data provided with great interest. To summarize my
conclusion in a few words, I am very impressed by the thoughtful design of the
synthetic antigen and of the delivery system procured by the IRIVs (Virosomes)
developed in collaboration with high profile academic partners and by the very
exciting performance of the candidates in human trials. These are the most
promising phase 1 data in humans I have seen so far. The PEV 301 and PEV 302
(antigens) are safe, highly immunogenic and very

 



--------------------------------------------------------------------------------



 



importantly -and uniquely to date in malaria vaccine development- induce a
consistent immune response in the volunteers with a strong correlation of all
immune assays explored. These are highly promising prospects for the future and
I strongly encourage you to move ahead and proceed to safety, immunogenicity and
efficacy trials in African children.”
“Apart from the impressive clinical trial results,” commented Ernst Lübke, the
Company’s CFO and director, “the Pevion vaccine acquisition, from a shareholder
perspective, exposes Mymetics to very little risk because half of the paid
acquisition price is related to an upcoming milestone payable in 2009 and 2010.
This is a deal that makes sense medically, economically, and institutionally.”
About Mymetics Corporation
Mymetics is a biotechnology company developing prophylactic vaccines that
combine innovative antigen engineering, minimal human protein homologies and
virosome technology, a technology licensed from Pevion Biotech. Mymetics’
vaccine approach focuses on eliciting immune protection capable of interfering
with late events of pathogen transmission, coupled, most importantly, with early
events of pathogen transmission, such as preventing the entry across the mucosal
tissues that are very often the primary entry door of most of the pathogens.
Virosomes are lipidic vesicles derived from influenza virus membrane that are
non-replicative carriers that can be coupled with other virosome-based vaccines
and possess intrinsic adjuvant properties. The Company’s disease focus presently
includes malaria and the human immunodeficiency virus.
For further information regarding the Company and its mucosal approach, please
visit www.mymetics.com.
About Pevion Biotech
Pevion Biotech is a privately owned Swiss biopharmaceutical company focusing on
the preclinical and clinical development of vaccines to prevent/treat infectious
diseases and cancer. For its vaccine development, the company uses a virosome
technology, which is already validated by two registered and marketed vaccines.
The combination of this virosome technology with novel innovative antigens
substantially reduces the known risk in biotechnological development and permits
the targeting of diseases where so far no appropriate treatment is available.
Pevion Biotech targets indications, which represent major medical needs,
including prophylactic or therapeutic vaccines against breast cancer,
candidiasis, RSV, malaria and hepatitis C. Three virosome-based vaccine
candidates are currently in clinical development.
Safe Harbor Forward-Looking Statements
Statements contained in this release that are not strictly historical are
“forward-looking statements.” Such forward-looking statements are sometimes
identified by words such as “intends,” “anticipates,” “believes,” “expects” and
“hopes.” The forward-looking statements are made based on information available
as of the date hereof, and the Company assumes no obligation to update such
forward-looking statements. Editors and investors are cautioned that such
forward-looking statements involve risks and

 



--------------------------------------------------------------------------------



 



uncertainties that could cause the Company’s actual results to differ materially
from those in these forward-looking statements. Such risks and uncertainties
include but are not limited to demand for the Company’s products and services,
our ability to continue to develop markets, general economic conditions, our
ability to secure additional financing for the Company and other factors that
may be more fully described in reports to shareholders and periodic filings with
the Securities and Exchange Commission.
For further information:
The Investor Relations Group
212-825-3210
Investor Relations:
Conrad F. Mir
conrad@investorrelationsgroup.com
Public Relations:
Janet Vasquez
janet@investorrelationsgroup.com
Hayden Lynch
hayden@investorrelationsgroup.com

 